Order entered October 15, 1964, denying plaintiffs motion for a temporary injunction and directing that the ease he placed on the Trial Calendar of November 12, 1964, unanimously modified, on the law and on the facts, to the extent of deleting the last decretal paragraph providing for an immediate trial, and, as so modified, affirmed, with $30 costs and disbursements to defendant-appellant. The direction for an immediate trial runs contrary to the court rule providing for the consent of the parties as a condition precedent to the granting of an immediate trial where an application is made for a temporary injunction. (New York County Supreme Court Rules, Special Terms, rule II, subd. 8; Audio Fid. v. Dukes of Dixieland, 20 A D 2d 776; Morton New York City Corp. v. Wolfson, 15 A D 2d 645.) Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.